Citation Nr: 1827997	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the severance of entitlement to service connection for tinnitus, effective August 1, 2013, is proper.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2018, the Veteran presented sworn testimony during a Video Conference Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The evidence does not show that the grant of service connection for tinnitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are not met, severance of service connection for tinnitus was not proper and restoration of service connection is warranted.  38 U.S.C. §§ 1110, 1116, 5107, 5109A, 5112(b)(6), (10); 38 C.F.R. §§3.105(d), 3.114(b), 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) (2017).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

Merits

In March 2012, the Veteran was granted service connection for tinnitus.

In November 2012, the VA proposed to sever service connection for tinnitus.  The RO determined that due to clear and unmistakable error, service connection was mistakenly granted for tinnitus.  The RO noted that the Veteran had denied recurrent tinnitus in a VA examination May 2011, and a subsequent June 2012 VA examination, a separate VA examiner opined that since the Veteran denied tinnitus in May 2011 his current tinnitus could not be related to his service.  

Based upon the evidence of record, the Board finds that the award of service connection for tinnitus was not clearly erroneous.  As per Stallworth, 20 Vet. App. at 488 (2006), the Board notes that severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  The Veteran in his March 2018 hearing testified that he experience tinnitus in service and has continued to experience symptoms of tinnitus since his separation.  The Board finds that the Veteran is competent to report tinnitus and is importantly is found credible by the Board.  Moreover, the November 2012 rating decision amounted to an impermissible re-weighing of the Veteran's lay statements and the May 2011 VA examination following the grant of service connection in March 2012.

In sum, as the determination to sever the Veteran's service connection for tinnitus was improper, and restoration of service connection for tinnitus is warranted.









ORDER

Severance of service connection for tinnitus was improper, and restoration of service connection for tinnitus is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


